  Case 1:20-cv-06473-AT Document 43 Filed 02/23/21 Page 1 of 2




                                                                             2/23/2021

WILENTZ, GOLDMAN & SPITZER P.A.
ROBERT L. SELVERS, ESQ. (RLS 9874)
Attorneys at Law
90 Woodbridge Center Drive
Post Office Box 10
Woodbridge, New Jersey 07095
732.726.7477
Attorneys for Plaintiff


                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

------------------------------X
WORLDWIDE FLIGHT SERVICES,    :
INC.,                         :
                              :
               Plaintiff,
                              :                   Civil Action
     v.                       :                   No.: 20-cv-06473 (AT)
                              :
                              :
ABC, AEROLINEAS, S.A. de      :                              DEFAULT JUDGMENT
C.V. d/b/a INTERJET,          :
                              :
               Defendant.     :
------------------------------X

       This action having been commenced on August 14, 2020 by

plaintiff Worldwide Flight Services, Inc.’s (“Plaintiff”) filing

of the Summons and Complaint, and a copy of the Summons and

Complaint having been personally served on the defendant, ABC,

AEROLINEAS,        S.A.      de       C.V.   d/b/a     INTERJET     (“Defendant”),        on

September       25,       2020    by    personally     serving      Nelcia     Grossi,   an

individual        authorized          by   Defendant    to    accept   service      on   its

behalf, at the office of Defendant’s registered agent at 1825

Ponce De Leon, Miami, Florida, 35134, and a proof of service

having     been     filed        on    October   8,   2020    and   the   Defendant      not



#11863079.1(171230.001)
Case 1:20-cv-06473-AT Document 43 Filed 02/23/21 Page 2 of 2
